Although I disagree with the majority's merit decision in this case and believe the case should be remanded for a variety of reasons, I agree that Appellee's motion for reconsideration should be denied. The original majority's reference to a two year sentence for aggravated robbery was clearly a clerical error which can be fixed by a nunc pro tunc entry. Appellee's other arguments do not merit reconsideration; they merely express a disagreement with the original majority's decision.
Accordingly, although I agree with Appellee and would have remanded this case rather than modifying Barnette's sentence, Appellee's motion for reconsideration must be denied.